Allowable Subject Matter

Claims 1, 2, 5 and 9 are allowed in light of the amendment filed on 01/07/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A vacuum cleaner, comprising: a main body; a travel driving part configured to allow the main body to travel; a camera disposed on the main body so as to capture an image in a traveling direction side of the main body; an obstacle detection part configured to perform detection of an obstacle on a basis of the image captured by the camera; a first detection assisting part disposed on the main body so as configured to assist the detection performed by the obstacle detection part; and a controller configured to make the main body travel, by controlling driving of the travel driving part on a basis of the detection of the obstacle performed by the obstacle detection part, wherein in a case where the obstacle detection part becomes unable to detect any obstacle 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B